IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,477



                  EX PARTE JUAN CARLOS RODRIGUEZ, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-0291-91-D IN THE 206th DISTRICT COURT
                         FROM HIDALGO COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault and two counts of indecency with a child. He was sentenced to fourteen

years’ imprisonment on the first count and ten years community supervision on the other two counts.

The Applicant’s appeals were dismissed for want of jurisdiction. Rodriguez v. State, Nos. 13-91-
                                                                                                        2

00628, 00629, and 00632-CR (Tex. App.–Corpus Christi, delivered January 3, 1992, no pet.).1

          Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

          The record before this Court reflects that trial counsel, after giving verbal notice of

withdrawal to both the Applicant and the trial court, did not file a pro se notice of appeal on

Applicant’s behalf in order to preserve his right to a meaningful appeal. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

as it relates to Count One in Cause No. CR-0291-91-D from the 206th Judicial District Court of

Hidalgo County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.

          Applicant’s claims regarding the remaining counts are dismissed for lack of jurisdiction.



Delivered: January 12, 2011
Do Not Publish




          1
        This application was filed with the district clerk of Hidalgo County on March 24, 1994.
However, it was not received by this Court until December 10, 2010. There is no explanation in
the habeas record for this sixteen year delay.